Exhibit 31.1 Certifications of the Principal Executive Officer Pursuant to Securities Exchange Act Rules 13a-14 and 15d-14 I, Kevin B Cashen, certify that: (1)I have reviewed this quarterly report on Form 10-Q, as amended, of Bay Bancorp, Inc.; and (2)Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: November 26, 2014 /s/ Kevin B. Cashen Kevin B. Cashen President and Chief Executive Officer (Principal Executive Officer)
